DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment filed on 16 August 2021 has been entered. Claims 1-5 and 7-11 have been amended. No claims have been cancelled. Claim 14 has been added. Claims 1-14 are still pending in this application, with claims 1 and 14 being independent.

Specification
The amendment filed 16 August 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
“…a plastic material having a toughness characteristic of PBT-GF30…,” as recited in amended claim 7.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Specifically, claim 7 has been amended to recite: “…a plastic material having a toughness characteristic of PBT-GF30…,” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 and 8-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schragl et al. (EP 2803528 A1, reference herein will be made to the drawings of EP 2803528 A1, and the text of the machine translation of EP 2803528 A1 retrieved from ESPACENET, see attached for PTO-892), herein referred to as: Schragl.
Regarding claim 1, Schragl discloses (Figs. 4-6, and annotated Fig. 5 provided below for clarity) an adjustment device (2, 3, 41, 51, and all of the corresponding brackets coupled therebetween, as shown in Figs. 4-6, and as described in paragraphs [0073]-[0100]) of a vehicle’s light emitting module (a headlight 1, as shown in Figs. 4-6, and as described in paragraph [0075]), the adjustment device (2, 3, 41, 51, and all of the corresponding brackets coupled therebetween, as shown in Figs. 4-6, and as described in paragraphs [0073]-[0100]) comprising: a light emitter support unit (2 and/or 3, and the brackets coupled thereto, each can support a light emitter, as described in paragraphs [0075]-[0079], and thus constitute light emitter support units) and an adjustment conversion unit (41, 51), wherein the light emitter support unit (2 and/or 3) comprises a rotatable light emitter bracket (20, 30, and the brackets connected thereto which couple and corresponding to 41 and 51 for either horizontal or vertical pivoting adjustment, constitute respective rotatable light emitting brackets) configured to support a light emitter (paragraphs [0075]-[0079]), and the adjustment conversion unit comprises an adjustment conversion structure (“A” with reference to 51, in annotated Fig. 5) and a translation 


Annotated Fig. 5: Figure 5 of Schragl, annotated with labels for clarity.

    PNG
    media_image1.png
    858
    1175
    media_image1.png
    Greyscale

Regarding claim 2, Schragl discloses (Figs. 4-6, and annotated Fig. 5 provided above) said first support part (“D” in annotated Fig. 5) is columnar (“D” has a shape resembling a column and is thus columnar, as shown in Fig. 5 and annotated Fig. 5), the inner wall of the 
Regarding claim 3, Schragl discloses (Figs. 4-6, and annotated Fig. 5 provided above) the narrowing portion is provided in an end of the receiving part (in an end portion of the half of the receiving part “C,” closer to “A”).  
Regarding claim 4, Schragl discloses (Figs. 4-6, and annotated Fig. 5 provided above) the narrowing portion is provided in a middle of the receiving part (the second half of said receiving part “C,” as shown in a width direction viewed in Fig. 5 and in annotated Fig. 5, narrows beginning from the center thereof and along said longitudinal axis, towards “A.” Therefore, at least a part of the narrowing portion is provided at both an end of the receiving part, as well as the middle of the receiving part).  
Regarding claim 5, Schragl discloses (Figs. 4-6, and annotated Fig. 5 provided above) said first support part (“D” in annotated Fig. 5) has a spherical section (the spherical head of said first support part “D” contacting an inner wall of the receiving part “C.” Note the spherical head, at least, is depicted as being shaped like a sphere in Fig. 5, and thus constitutes a spherical section), and the receiving part (“C”) is columnar (in a width direction of the receiving part “C,” as shown in Fig. 5) and has a diameter that matches a diameter of the spherical section (as shown 
Regarding claim 8, Schragl discloses (Figs. 4-6, and annotated Fig. 5 provided above) wherein the adjustment gear member comprises a gear end (as shown in Fig. 6, the end meshed with the second transverse gear forms a gear end) and an adjustment end configured to mate with an adjustment tool (the top of the upright section having a fitting in the center thereof, as shown in Figs. 5-6), the gear end is provided with a first gear portion (the first gear portion meshed with the second transverse gear, as shown in Fig. 6), the gear sheath member has a head (a head at the rear end of the gear sheath portion, having said transverse gear thereon, as shown in Fig. 5), the head is provided with a second gear portion (the second gear shown transverse and meshed with said first gear, Fig. 6), and the first gear portion and the second gear portion are engaged with each other (as shown in Fig. 6).  
Regarding claim 9, Schragl discloses (Figs. 4-6, and annotated Fig. 5 provided above) the gear sheath member has a screw hole (the hole through which the threaded rod extends, as shown in Fig. 5), the translation member has a screw rod (the screw rod extending through said hole, as shown in Fig. 5), and the screw rod is engaged into the screw hole (as shown in Fig. 5).  
Regarding claim 10, (Figs. 4-6, and annotated Fig. 5 provided above) the adjustment device further comprises a support member (the portion of “B” coupled to the threaded rod extending from said second gear, and an end portion of the threaded rod closest to “D” in annotated Fig. 5) configured to guide the translation member (said support member guides the translation member, at least, along the threaded rod, and not beyond said end portion of the threaded rod closest to “D”).  
Regarding claim 11, Schragl discloses (Figs. 4-6, and annotated Fig. 5 provided above) the support member has a stop (said end portion of the threaded rod closest to “D”) configured to limit displacement of the translation member (the travel of the translation member is limited by said end portion of the threaded rod closest to “D”).  
Regarding claim 12, Schragl discloses (Figs. 4-6, and annotated Fig. 5 provided above) a light emitting module comprising the adjustment device of claim 1 (as outlined in claim 1, and as described in paragraphs [0073], [0075], [0076]).  
Regarding claim 13, Schragl discloses (Figs. 4-6, and annotated Fig. 5 provided above) a vehicle comprising the light emitting module of claim 1 (as shown in Figs. 4-6 and as described in paragraphs [0073], [0075], [0076]).
Regarding claim 14, Schragl discloses (Figs. 4-6) an adjustment device (2, 3, and all of the components coupled thereto, positioned within 10, as shown in Fig. 4, all of which constitute an adjustment device for the headlamp 1 shown in Fig. 4) of a vehicle's light emitting module (1, i.e. a headlamp or the lighting components thereof supported and aimed by said adjustment device), the adjustment device comprising a housing (10) provided with an opening (an opening through which 41 and 51 extend through, as shown in Fig. 4); a light emitter bracket (20, 30, and the brackets coupling 20, 30 to 41 and 51, respectively, as shown in Fig. 4) configured to support a light emitter (i.e. within 2, 3, as described in paragraphs [0073]-[0100]) mounted on a translation member (70), the translation member movably held by a support member (80, 81), said support member fixed in the housing (as shown in Fig. 4); an adjustment conversion structure (41, 51) provided through said opening of the housing (as shown in Fig. 4) where an adjustment gear member (an adjustment gear member of 41 or 51) is provided with a shoulder (41b, B) and flexibly deformable jaws (the clip coupled to 41 of similar construction to that of C, .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Schragl, in view of Leisse et al. (US 2014/0146550 A1, herein referred to as: Leisse).
Regarding claims 6 and 7, Schragl does not explicitly teach that the receiving part is made of a plastic material (as recited in claim 6), and wherein the receiving part is made of a plastic material having a toughness characteristic of PBT-GF30 (as recited in claim 7).
Leisse teaches or suggests (Figs. 1a-3b) a connecting portion to a vehicular headlamp (13), formed of a plastic material, such as PBT with or without glass fiber reinforcement (i.e. PTB-GF, paragraph [0039], additionally, the material reasonably is constitutes a plastic material having a toughness characteristic of PBT-GF30).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Schragl and formed the receiving part of a plastic material (as recited in claim 6), and formed the receiving part made of a plastic material having a toughness characteristic of PBT-GF30 (as recited in claim 7), since .

Response to Arguments
Applicant's arguments filed 16 August 2021 have been fully considered but they are not persuasive.
In response to Applicant’s argument that Schragl failed to disclose “a gear sheath member,” with the stated limitation “wherein said first support part is in contact with an annular section of an inner wall of the receiving part,” page 6 of the above-cited remarks, the Examiner respectfully disagrees. The Applicant is respectfully reminded that, while it might be evident, by comparing the patented structure of Schragl with the instant specification and drawings, that Applicant' s invention is different from the Prior Art made of record, that is not the test for patentability. Rather, it is the language of the claims what defines the meets and bounds of the instant invention.  In this case, Schragl discloses (Figs. 4-6 and annotated Fig. 5 provided above), a gear sheath member (a gear sheath member (the portion of 51 surrounding a portion of the threaded rod extending from and coupled to said transverse gear, as shown in Figs. 5-6), wherein said first support part (“D,” with reference to 51. Additionally, please note that 41 utilizes a similar receiving part and support part, as shown in Fig. 5 and as described in paragraph [0094]) 
In response to Applicant’s argument that Schragl fails to disclose the limitations of claim 14, pages 6-7 of the above-cited remarks, the Examiner respectfully disagrees. The Applicant is respectfully reminded that, while it might be evident, by comparing the patented structure of Schragl with the instant specification and drawings, that Applicant’s invention is different from the Prior Art made of record, that is not the test for patentability.  Rather, it is the language of the claims what defines the meets and bounds of the instant invention.  In this case, as outlined in the rejection above, Schragl discloses all of the limitations of claim 14 as presently presented. 

	 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: please see attached form PTO-892 for pertinent prior art not relied upon for rejection, particularly KR 20160066405 A, to Oh, which additionally discloses various features of the instant claims as presently recited. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Colin J Cattanach whose telephone number is (571)270-5203.  The examiner can normally be reached on Monday - Friday, 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571) 272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/C.J.C/Examiner, Art Unit 2875                                                                                                                                                                                                        
/ALEXANDER K GARLEN/Primary Examiner, Art Unit 2896